Citation Nr: 1823795	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left ankle/left Achilles tendon disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and/or major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified on the record before the undersigned Veterans Law Judge (VLJ) in a February 2018 videoconference hearing.  A transcript of that hearing has been associated with the claims file.

The claim for service connection for a left ankle disability was previously denied in a final October 1997 rating decision.  In an April 2010 rating decision, the RO declined to reopen the claim.  The Veteran did not appeal the decision and it is therefore final.  It was noted in both rating decisions that service treatment records (STRs) were unavailable for review.  

STRs were subsequently added to the claims file in August 2014.  These records appear to be relevant STRs that existed and had not been associated with the claims file when VA previously decided the claim in October 1997 and April 2010.  As noted, the prior rating decisions did not include any consideration of STRs and the recently obtained records include ankle complaints.  Thus, the Veteran's original claim will be reconsidered, rather than reopened.  See 38 C.F.R. § 3.156 (c) (2017).  Because the matter is being remanded, the Board may take jurisdiction over the original claim without prejudice to the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

REMAND

In February 2018 the Veteran testified before the undersigned VLJ.  Regarding his claim for entitlement to service connection for a left ankle disability the Veteran testified that he injured his left ankle/left Achilles tendon during physical training when the soldier behind him fell on his ankle.  He further testified that he was put on light duty after being treated by a "European contract" physician at the hospital on base.  The Board is aware that typically, in-service hospital records are archived separate and apart from service treatment records.  To date, there has been no attempt to determine whether the reported in-patient records of hospitalization exist.  Therefore, upon remand, action should be taken to request and associate with the file any service hospital records from the base the Veteran served on active duty at, previously identified by the Veteran as "Coleman Kaserne" in Gelnhausen, Germany. 

The Board also notes that a formal finding of unavailability regarding the Veteran's STRs was associated with his claims file in October 1997.  However in August 2014 two pages of STRs were associated with the Veteran's claims file.  Therefore, on remand additional attempts should be made to locate outstanding STRs from the Veteran's active duty period of service.  If no additional records are found an updated formal finding of unavailability should be issued.

The Veteran's claims file also includes a negative response from the Social Security Administration regarding records dated October 2012.  However, the Veteran testified in his hearing before the undersigned that he was awarded SSA disability in June 2016.  Therefore additional efforts must be made to obtain any SSA records concerning the Veteran.

Regarding, the two available active duty STRs the Veteran claims that the reference to a right ankle/right calf injury is an incorrect characterization and actually refers to the left ankle/left Achilles tendon injury that is the basis of his claim.  The STRs in question are dated August 1982 and the Veteran testified that he sought treatment for continual left ankle/left Achilles tendon pain five weeks after his initial injury which he has stated occurred in 1982.  The Veteran has also maintained that he has experienced left ankle/left Achilles tendon pain since separation from active duty service.  A VA examination from December 1996 accepted this characterization and assessed the Veteran with left heel pain of an uncertain etiology and possible residual recurrent tendon injuries.  The examiner also commented that the Veteran's condition sounded "like a service-connected injury based on [the Veteran's] history."  However, the examiner further identified an absence of any current or prior bony injury, citing the X-ray results.  The Veteran's claims file and testimony indicate that he receives ongoing treatment for pain of the left ankle/left Achilles tendon.  As such, the Board finds that a new examination is required to clarify whether the Veteran has a diagnosable left ankle/left Achilles tendon disability and obtain an opinion on any diagnosable disabilities etiology. 

The Veteran has characterized his claim for entitlement to service connection for an acquired psychiatric disability as secondary to his claim for entitlement to service connection for a left ankle/left Achilles tendon disability.  Therefore these issues are inextricably intertwined.  The TDIU claim is inextricably intertwined with the service connection claims.  Adjudication on these issues must be deferred pending further development.  

Once the development on the claim of service connection for a left ankle disability is complete, the AOJ should adjudicate that claim.  If and only if service connection is granted for a left ankle disability, the AOJ should then take appropriate action to develop the claims of service connection for an acquired psychiatric disability, as secondary to the left ankle, and TDIU (to include any indicated examinations).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain records of any inpatient hospitalization during active duty service, to include from any hospital at the United States Army base "Coleman Kaserne" in Gelnhausen, Germany.

2.  Take all appropriate action to attempt to obtain all service treatment records not already on file until such records are found and made a part of the claims file or it is determined by the AOJ that the records sought do not exist or that further efforts to obtain same would be futile, and, if so determined, then appropriate notice must be provided to the Veteran and he must then be afforded an opportunity to respond.

Additionally, the RO should make a formal finding of unavailability if requests for records are unsuccessful.

3.  Attempt to obtain SSA records, if any, for the Veteran, and associate all such records with the claims file.

4.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current nature and likely etiology of any diagnosable left ankle/left Achilles tendon disability.  The claims folder and copies of all pertinent records should be made available to and reviewed by the examiner in conjunction with the examination.  Based on the examination and review of the record, the examiner is to address the following questions: 

(a)  Identify all currently diagnosable left ankle and/or left Achilles tendon disability.

(b)  Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosable left ankle and/or left Achilles tendon disability had its onset in or is otherwise related to the Veteran's active duty service?

The examiner should consider and specifically discuss as necessary, (i) any STRs, active duty hospital records, or SSA records obtained pursuant to the Board's remand; (ii) the Veteran's reports of an in-service left ankle injury; (iii) the Veteran's competent reports of left ankle pain since service; and (iv) the results and opinion of the December 1996 VA examination.

A complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Thereafter, after ensuring that the requested development has been completed, readjudicate the issue of service connection for a left ankle disability.  If and only if service connection is granted for the left ankle, take all appropriate action to develop the claims of service connection for an acquired psychiatric disability as secondary to the left ankle disability and TDIU, to include obtain medical opinions.  

6.  Thereafter, after ensuring that the requested development has been completed, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate, for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


